Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Clams 26-45 are all the claims.

Election/Restrictions
2.	Applicant’s election without traverse of Group II in the reply filed on 8/29/2022 is acknowledged.
3.	Claims 26-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/29/2022.
4.	Claims 36-45 are all the claims under examination.

Information Disclosure Statement
5.	The IDS’ of 11/19/2021, 11/19/2021, 4/8/2022 and 8/29/2022 have been considered and entered. The initialed and dated 1449 forms are attached.

Drawings
6.	The drawings were received on 3/16/2020.  These drawings are accepted.




Objections
Specification
7.	The abstract of the disclosure is objected to because it does not provide a concise description of the invention described in the claims.  
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Correction is required.  See MPEP § 608.01(b).
8.	The disclosure is objected to because of the following informalities: 
a) The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. See [00682]. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
b) The use of the term, e.g., Octet, MULTI-SPOT 384 well, SYPRO Orange, Luminex, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
c) The specification contains typographical error(s), i.e., “?” at [00580; 00585; 00594; 00598; 00602; 00683; 00684; 00685; 00686; 00687; 00688; 00708; 00709; 00710; 00710; 00719; 00720; 00721; 00726; and 00728].
d) The specification contains amino acid sequences > 4 amino acids in length, which pursuant to 37 CFR 1.1821-1.825, are required to be identified by sequence identifier. See [00213; 00211; 00114; 0033; and 0032].
Appropriate correction is required.
Claim Objections
9.	Claim 36-39, 41-45 are objected to because of the following informalities:  
a) Claim 36 is unclear for reciting “the other binds human checkpoint receptor and results in inhibition of said checkpoint receptor.”  The POSA can identify numerous species of known checkpoint receptors for the immune system alone. See Shibru (PTO 892 form), the specification at [0009; 0101; 00544] and instant Claim 39. Accordingly, the phrase could be amended to “the other binds a human immune checkpoint receptor and results in inhibition of said checkpoint receptor.”
b) Claims 38-39 are unclear for failing to include the numbering system to which each of the residue substitutions pertain for the variant Fc domains. The specification at [0015] teaches those residue substitutions as “wherein numbering is according to the EU index as in Kabat.”
c) Claim 39 is unclear for reciting “said checkpoint receptor” when in depending from Claim 36, the checkpoint receptor is specific to a human protein. Amending the claim to recite “said human immune checkpoint receptor” could overcome the objection.
d) Claims 36 (“wherein clause”) and 41 are unclear for reciting “that binds ICOS” where in the preceding phrase from Claim 36, the ICOS protein is specific to a human protein. Amending the claims to recite “that binds said human ICOS” could overcome the objection.
e) Claims 42-43 (and dependent Claims 44-45) are unclear for reciting “A nucleic acid” in reference to elements (a)-(c) when the more proper technical definition would be a nucleic acid sequence. See [00618] in the specification teaching “Thus, for example, when the format requires three amino acid sequences, three nucleic acid sequences can be incorporated into one or more expression vectors for expression” [Examiner’s italics].
f) Claim 45 recites “and recovering said antibody” which more properly is “said heterodimeric antibody.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 37-38 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) Claims 37-38 and 40 recite the limitation "said first variant Fc domain" and “said second variant Fc domain”.  There is insufficient antecedent basis for this limitation in the claims. The rejected claims depend from Claim 36 which is bereft of any description for a variant Fc domain.
b) Claim 37 is indefinite for failing to conclude the claim with proper punctuation, namely, a period. The POSA cannot reasonably determine whether and/or what subject matter is missing or omitted from the description of the invention. Accordingly, the metes and bounds for the claim ate unmet.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claim(s) 36(i)-40, 41(i), 42-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coyle et al (US 20080279851; USAN 12/116,512 (ABD))) or (US 20110243929; USAN 12/971,469 (ABD)) or (USPN 9193789; USAN 13/605,468)) or (USAN 14/746,192; ABD; not published) with each of the reference cases sharing continuity.
	The heterodimeric, bispecific antibody comprising a binding domain for human ICOS and a binding domain for a human checkpoint receptor such as CTLA4 is prima facie obvious over Coyle.
	Coyle teaches and claims an anti-ICOS binding domain of SEQ ID NO 2 with 100% identity to the instant claimed VL sequence of SEQ ID NO 26378 

    PNG
    media_image1.png
    539
    583
    media_image1.png
    Greyscale

Coyle teaches and claims an anti-ICOS binding domain of SEQ ID NO 7 with 100% identity to the instant claimed VH sequence of SEQ ID NO 26363 

    PNG
    media_image2.png
    620
    605
    media_image2.png
    Greyscale

	Coyle teaches bispecific antibodies comprising binding fragments for scfv and/or VH/VL domains [0009] As used herein, the terms "antibody" and "antibodies" (immunoglobulins) encompass monoclonal antibodies (including full-length monoclonal antibodies), polyclonal antibodies, multispecific antibodies (e.g., bispecific antibodies) formed from at least two intact antibodies, human antibodies, humanized antibodies, camelised antibodies, chimeric antibodies, single-chain Fvs (scFv), single-chain antibodies, single domain antibodies, domain antibodies, Fab fragments, F(ab')2 fragments, antibody fragments that exhibit the desired biological activity, disulfide-linked Fvs (sdFv), and anti-idiotypic (anti-Id) antibodies (including, e.g., anti-Id antibodies to antibodies of the invention), intrabodies, and epitope-binding fragments of any of the above.” See instant element (i) of Claims 36 and 41.
	Coyle teaches combination reagents with inclusion of a T cell receptor modulator inclusive of but not limited to CTLA4-immunoglobulin [00538]. See instant claims 36 and 39.
	Where the meaning of the heterodimeric aspect of Claim 36 is not clear (see above claim objections), nevertheless, Coyle teaches variant Fc domains throughout the specification that would eventuate a heterodimeric antibody, e,g., [0207; 00270] and comprises a substitution, insertion and/or deletion of at least one amino acid residue compared to the wild type amino acid. See Claims 37-38 and 40 where the engineering of the Fc domain residues is not shown by Applicants to affect the antibody by improved, surprising or unexpected effects in its functional operation. Accordingly, the amino acid substitutions or deletions would have been in obvious in view of the generic teaching of Coyle for the Fc domains of the bispecific anti-ICOS x anti-checkpoint receptor (CTLA4) antibody.
	Coyle teaches and claims nucleic acid sequences for the antibodies of the invention, vectors, transfected host cells and methods of expressing the antibody from a host cell throughout the specification in the Figure.
	The ordinary artisan would have been motivated to have produced the instant claimed invention where Coyle discloses bispecific anti-human ICOS x anti-T cell checkpoint receptor antibodies with increased effector function as relates to pharmaceutical compositions, immunotherapeutic compositions, and methods using therapeutic antibodies that bind to the human ICOS antigen to stimulate activity and to CTLA4 to inhibit activity and that may mediate ADCC, CDC, and/or antibody-dependent phagocytosis (opsonisation) for the treatment and prevention of T cell-mediated diseases and disorders, such as, but not limited to, chronic infection, autoimmune disease or disorder, inflammatory disease or disorder, graft-versus-host disease (GVHD), transplant rejection, and T cell proliferative disorder. 

12.	Claim(s) 36(i)-40, 41(i), 42-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sathish et al (US 20110293605; USAN 13/128,499 (ABD))) or (US 20170174766; USAN 15/375,239 (ABD)) or (US 20200216541; USAN 16/712,395) with each of the reference cases sharing continuity.
	The heterodimeric, bispecific antibody comprising a binding domain for human ICOS and a binding domain for a human checkpoint receptor such as CTLA4 is prima facie obvious over Sathish.
	Sathish teaches and claims an anti-ICOS binding domain of SEQ ID NO 2 with 100% identity to the instant claimed VL sequence of SEQ ID NO 26378 

    PNG
    media_image3.png
    517
    521
    media_image3.png
    Greyscale

Sathish teaches and claims an anti-ICOS binding domain of SEQ ID NO 7 with 100% identity to the instant claimed VH sequence of SEQ ID NO 26363 

    PNG
    media_image4.png
    604
    596
    media_image4.png
    Greyscale

	Sathish teaches bispecific antibodies comprising binding fragments for scfv and/or VH/VL domains [0011] As used herein, the terms "antibody" and "antibodies" (immunoglobulins) encompass monoclonal antibodies (including full-length monoclonal antibodies), polyclonal antibodies, multispecific antibodies (e.g., bispecific antibodies) formed from at least two intact antibodies, human antibodies, humanized antibodies, camelised antibodies, chimeric antibodies, single-chain Fvs (scFv), single-chain antibodies, single domain antibodies, domain antibodies, Fab fragments, F(ab')2 fragments, antibody fragments that exhibit the desired biological activity, disulfide-linked Fvs (sdFv), and anti-idiotypic (anti-Id) antibodies (including, e.g., anti-Id antibodies to antibodies of the invention), intrabodies, and epitope-binding fragments of any of the above.” See instant element (i) of Claims 36 and 41.
	Sathish teaches combination reagents with inclusion of a T cell receptor modulator inclusive of but not limited to CTLA4-immunoglobulin [00526]. See instant claims 36 and 39.
	Where the meaning of the heterodimeric aspect of Claim 36 is not clear (see above claim objections), nevertheless, Sathish teaches variant Fc domains throughout the specification that would eventuate a heterodimeric antibody, e,g., [002001; 002851] and comprises a substitution, insertion and/or deletion of at least one amino acid residue compared to the wild type amino acid. See Claims 37-38 and 40 where the engineering of the Fc domain residues is not shown by Applicants to affect the antibody by improved, surprising or unexpected effects in its functional operation. Accordingly, the amino acid substitutions or deletions would have been in the obvious in purview of the generic teaching of Satish for the Fc domains of the bispecific anti-ICOS x anti-checkpoint receptor (CTLA4) antibody.
	Satish teaches and claims nucleic acid sequences for the antibodies of the invention, vectors, transfected host cells and methods of expressing the antibody from a host cell throughout the specification in the Figure.
	The ordinary artisan would have been motivated to have produced the instant claimed invention where Satish discloses bispecific anti-human ICOS x anti-T cell checkpoint receptor antibodies with increased effector function as relates to pharmaceutical compositions, immunotherapeutic compositions, and methods using therapeutic antibodies that bind to the human ICOS antigen to stimulate activity and to CTLA4 to inhibit activity and that may mediate ADCC, CDC, and/or antibody-dependent phagocytosis (opsonisation) for the treatment and prevention of T cell-mediated diseases and disorders, such as, but not limited to, chronic infection, autoimmune disease or disorder, inflammatory disease or disorder, graft-versus-host disease (GVHD), transplant rejection, and T cell proliferative disorder. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

13.	Claims 36(i)-45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/233,062 (reference application US 20210253706) in view of Coyle et al (US 20080279851; USAN 12/116,512 (ABD))) or (US 20110243929; USAN 12/971,469 (ABD)) or (USPN 9193789; USAN 13/605,468)) or (USAN 14/746,192; ABD; not published) with each of the reference cases sharing continuity. The reference is not afforded safe harbor protection under 35 USC 121 as the application do not share continuity nor are they covered by a restriction/ speciation determination of the same.
Although the claims at issue are not identical, they are not patentably distinct from each other because each of the claims are directed to bispecific, heterodimeric immunomodulatory antibodies.
The heterodimeric, bispecific antibody comprising a binding domain for human ICOS and a binding domain for a human checkpoint receptor such as CTLA4 is prima facie obvious over Coyle.
	Coyle teaches and claims an anti-ICOS binding domain of SEQ ID NO 2 with 100% identity to the instant claimed VL sequence of SEQ ID NO 26378 

    PNG
    media_image1.png
    539
    583
    media_image1.png
    Greyscale

Coyle teaches and claims an anti-ICOS binding domain of SEQ ID NO 7 with 100% identity to the instant claimed VH sequence of SEQ ID NO 26363 

    PNG
    media_image2.png
    620
    605
    media_image2.png
    Greyscale

	Coyle teaches bispecific antibodies comprising binding fragments for scfv and/or VH/VL domains [0009] As used herein, the terms "antibody" and "antibodies" (immunoglobulins) encompass monoclonal antibodies (including full-length monoclonal antibodies), polyclonal antibodies, multispecific antibodies (e.g., bispecific antibodies) formed from at least two intact antibodies, human antibodies, humanized antibodies, camelised antibodies, chimeric antibodies, single-chain Fvs (scFv), single-chain antibodies, single domain antibodies, domain antibodies, Fab fragments, F(ab')2 fragments, antibody fragments that exhibit the desired biological activity, disulfide-linked Fvs (sdFv), and anti-idiotypic (anti-Id) antibodies (including, e.g., anti-Id antibodies to antibodies of the invention), intrabodies, and epitope-binding fragments of any of the above.” See instant element (i) of Claims 36 and 41.
	Coyle teaches combination reagents with inclusion of a T cell receptor modulator inclusive of but not limited to CTLA4-immunoglobulin [00538]. See instant claims 36 and 39.
	Where the meaning of the heterodimeric aspect of Claim 36 is not clear (see above claim objections), nevertheless, Coyle teaches variant Fc domains throughout the specification that would eventuate a heterodimeric antibody, e,g., [0207; 00270] and comprises a substitution, insertion and/or deletion of at least one amino acid residue compared to the wild type amino acid. See Claims 37-38 and 40 where the engineering of the Fc domain residues is not shown by Applicants to affect the antibody by improved, surprising or unexpected effects in its functional operation. Accordingly, the amino acid substitutions or deletions would have been in obvious in view of the generic teaching of Coyle for the Fc domains of the bispecific anti-ICOS x anti-checkpoint receptor (CTLA4) antibody.
	Coyle teaches and claims nucleic acid sequences for the antibodies of the invention, vectors, transfected host cells and methods of expressing the antibody from a host cell throughout the specification in the Figure.
	The ordinary artisan would have been motivated to have produced the instant claimed invention where Coyle discloses bispecific anti-human ICOS x anti-T cell checkpoint receptor antibodies with increased effector function as relates to pharmaceutical compositions, immunotherapeutic compositions, and methods using therapeutic antibodies that bind to the human ICOS antigen to stimulate activity and to CTLA4 to inhibit activity and that may mediate ADCC, CDC, and/or antibody-dependent phagocytosis (opsonisation) for the treatment and prevention of T cell-mediated diseases and disorders, such as, but not limited to, chronic infection, autoimmune disease or disorder, inflammatory disease or disorder, graft-versus-host disease (GVHD), transplant rejection, and T cell proliferative disorder. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

14.	Claims 36-38, 40-41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2, 31-36 of copending Application No. 17/561,613 (reference application US 20220227867). The reference is not afforded safe harbor protection under 35 USC 121 as the application do not share continuity nor are they covered by a restriction/ speciation determination of the same. Although the claims at issue are not identical, they are not patentably distinct from each other because the inventions are directed to targeted heterodimeric antibody-based molecules having a domain that binds a checkpoint and another domain that binds ICOS.
	The ‘613 reference specification teaches ICOS VH/VL domains having 100% identity to the VH/VL pair (SEQ ID NO: 26363/ 26378) of element (i) of Claim 36:

    PNG
    media_image5.png
    569
    578
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    515
    579
    media_image6.png
    Greyscale

	The ‘613 reference teaches ICOS VH/VL domains (SEQ ID NO: 266658/ 26643) having 100% identity to the VH/VL pair of element (ii) of Claim 36:

    PNG
    media_image7.png
    595
    639
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    520
    602
    media_image8.png
    Greyscale


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
15.	No claims are allowed.
16.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643